Citation Nr: 1047481	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-07 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for duodenal ulcer 
disorder.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from October 1974 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded the instant claims in November 2008.  

The issue of entitlement to a total rating based upon 
individual unemployability (TDIU) being referred has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  As a result of 
the grant on appeal for service connection for major 
depressive disorder, the Board has referred the TDIU to 
the AOJ for appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for a heart 
disorder and entitlement to service connection for duodenal ulcer 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's major 
depressive disorder is a result of sexual trauma incurred in 
service.  

2.  Service connection for duodenal ulcer disorder was denied by 
rating decision of September 1989.  The Veteran did not timely 
appeal the decision within one year of notice of the denial.  

3.  Evidence received subsequent to the September 1989 rating 
decision raises a reasonable possibility of substantiating the 
claim of service connection for duodenal ulcer disorder.  


CONCLUSIONS OF LAW

1.  Major depressive disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010).  

2.  The September 1989 RO decision which denied service 
connection for duodenal ulcer disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).  

3.  Evidence submitted subsequent to the September 1989 denial of 
service connection for duodenal ulcer disorder is new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
service connection for major depressive disorder and reopening 
the claim for service connection for a duodenal ulcer disorder.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service Connection 

The Veteran argues that she suffers from a chronic psychiatric 
disorder that is the direct result of sexual trauma that occurred 
during her active service.  In this regard, she describes being 
assaulted by her supervisor during active service.  She stated 
that he continued to make unwanted sexual overtures to her and 
then eventually assaulted her while they were working alone in a 
warehouse.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Upon a full longitudinal review, and resolving all doubt in her 
favor, the Board finds that the evidence supports the award of 
service connection for major depressive disorder.  

Service treatment records show that during service, the Veteran 
asked for a hardship discharge from service.  Of record is a 
letter from the Veteran requesting a discharge from service.  She 
indicated, in pertinent part, that prior to her marriage in 
June 1975, she was totally involved in her work and gave it one 
hundred percent.  Thereafter, the separation from her husband put 
her under a mental strain.  She also stated that her husband's 
tour of duty, who was in the Navy and stationed elsewhere, was 
not up until December 1976, and there was considerable cost for 
them to see each other on a monthly basis.  Also of record was a 
statement from an Air Force chaplain that indicated that he 
counseled the Veteran concerning her request for a discharge from 
service.  He related that she was very conscientious and liked 
the Air Force, but had recently married a man in the Navy and the 
separation from her husband was affecting her mental state.  Also 
associated with the Veteran's service personnel records was a 
letter from the Veteran's Commander who indicated, in pertinent 
part, that he concurred with the recommendation of the chaplain, 
and recommended that the Veteran's separation be effected at the 
earliest possible date.  Within one month of the Veteran's 
promotion to Airman First Class, and her request for separation 
from service, she was granted a hardship separation and released 
from active duty.  

Post-service treatment records diagnosed the Veteran as having an 
acquired psychiatric disorder that had variously been diagnosed 
as major depression, depressive disorder, and anxiety.  Multiple 
records attribute the depression to military sexual trauma.  

Pursuant to the Board's November 2008 remand, the Veteran 
underwent a VA examination in June 2009.  The examiner stated 
that the Veteran was depressed and that she indicated that she 
was a victim of military sexual trauma in the mid 1970's but did 
not report it until recently.  She completed a six week program 
at Knoxville VAMC with some benefit.  She described a breakdown 
in 2000.  She included a statement to the examiner that the 
personal assault occurred February 24, 1975.  She stated that she 
was physically attacked by her supervisor in a warehouse.  She 
feared reporting the incident to anyone.  A VA psychiatry note 
indicated that the Veteran stated that her supervisor approached 
her sexually and she was embarrassed to tell anyone.  She had 
recurrent thoughts about this and that they were bothersome to 
her.  She related that it affected her marriage.  She had trouble 
with intimacy, avoided interaction with people, endorsed feelings 
of detachment, sleep problems, irritability, and hypervigilance.  
A prior discharge summary indicated that her psychiatric problems 
began in 1975.  The examiner also related that there was a letter 
associated with the file from the Veteran's ex-husband 
documenting that the Veteran told him about the sexual assault 
six months after they were married.  

The examiner opined that after extensive review of the claims 
file and an evaluation conducted with the Veteran, it was her 
opinion that the Veteran did not meet the criteria for PTSD.  She 
had numerous PTSD-like symptoms including sleep disturbance, 
irritability, and anger, which appeared more clearly related to 
and addressed by her diagnosis of major depressive disorder, 
severe and recurrent.  The Veteran did not appear to meet the re-
experiencing criteria of DSM-IV criteria for PTSD.  There had 
never been a formal PTSD assessment and the Veteran's psychiatric 
diagnosis for PTSD was provisional.  Treatment records mentioned 
history of military sexual trauma since May 2006; however, there 
was no formal assessment of PTSD.  The examiner stated that the 
Veteran clearly met all of the criteria for major depressive 
disorder and she had a long history of treatment.  She reported 
that her treatment for depression began shortly after she was 
discharged from the Air Force in 1975.  There was medical 
documentation for treatment for ulcers but not for anxiety or 
depression.  

Regarding the Veteran's account of sexual trauma in the military, 
the examiner stated that she was a credible historian and that 
her story was believable.  She requested a hardship discharge in 
November 1975, which was nine months after the rape reportedly 
occurred.  She stated that she informed her chaplain and her 
superior officer of the assault and that was why her discharge 
was approved in seven days.  All documentation to the discharge 
however, suggested that her distress was related to having 
married a man in the Navy in June 1975, and that the separation 
was very difficult.  She was discharged so that she could move to 
San Diego to be near him.  A supporting letter from her ex-
husband reported that the Veteran informed him of the assault 
shortly after they were married and that the couple had intimacy 
difficulties attributable to the incident.  The examiner stated 
that in summary, while the Veteran did not appear to meet the 
PTSD criteria, she did meet the criteria for major depressive 
disorder.  Her depression could very likely be the result of 
sexual trauma she reported having occurred in the military.  
However, an opinion could not be provided without resort to 
speculation.  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran has, and continues to relate her diagnosed 
major depressive disorder to an assault in service.  The service 
records have shown that she was given a hardship discharge in 
1975 in a very short period of time, for what was described as a 
discharge to move with her Navy husband that she had married just 
five months prior to the discharge request.  The Board is quite 
aware that there is a significant absence of complaints, 
treatment, and/or diagnosis of depression for many years post-
service.  However, the fact remains that there is VA opinion, 
albeit somewhat tenuous, that links the Veteran's current 
depressive disorder to her continued complaints of an in-service 
sexual assault.  Having reviewed the record, to include the 
service treatment and personnel records, the examiner concluded 
that the Veteran was a credible historian.  There is no 
contradictory medical opinion.  Moreover, the Veteran's ex-
husband submitted a statement indicating that the Veteran 
confided in him that she had been assaulted within six months of 
their 1975 marriage, and that as a result, they had continuous 
intimacy issues.  Thus, resolving doubt in favor of the Veteran, 
the Board finds that there is sufficient evidence to support the 
award for service connection for major depressive disorder due to 
sexual trauma.  

The Board notes that the Veteran has posited the theory that she 
has PTSD as a result of sexual trauma in service.  See 38 C.F.R. 
§ 3.304(f) (2010).  However, as the result of the favorable 
outcome of this decision, which is granting service connection 
for major depressive disorder on a direct basis, the Board finds 
that there is no prejudice to the Veteran in not discussing this 
theory of entitlement.  

New and Material Evidence 

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  


The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

The Veteran's original claim for service connection for duodenal 
ulcer disorder was denied in a September 1989 rating decision.  
The RO determined, in pertinent part, that the Veteran was 
treated for abdominal pain in service with an assessment of rule 
out ulcer.  She received no further treatment during service and 
duodenal ulcer was not noted on discharge examination.  She did 
not appeal the September 1989 decision and it became final.  

The Veteran most recently filed to reopen the claim for service 
connection for duodenal ulcer disorder in July 2003.  The claim 
was denied in a March 2004 rating decision.  The RO determined 
that the evidence presented to reopen the claim was not new and 
material to reopen the claim for service connection for duodenal 
ulcer disorder.  The Veteran continued to argue that she had 
duodenal ulcer disorder due to stress due to active service.  

Evidence received since the September 1989 denial of service 
connection for duodenal ulcer disease includes VA outpatient 
treatment records, Social Security disability determination 
records upon which the determination was made, and a VA June 2009 
VA examination and opinion.  

Turning first to the VA outpatient treatment records, the Board 
notes that the VA outpatient treatment records showed an August 
2003 VA treatment report from the Women's Wellness Clinic for 
uncontrolled peptic ulcer disease, under a lot of stress.  She 
was also treated by VA in April 2005 for epigastric discomfort.  

Of most import, however, is the VA examination and opinion of 
June 2009.  Performed in connection with the Veteran's claim for 
an acquired psychiatric disorder, the examiner indicated, in 
pertinent part, that the Veteran received ongoing treatment for 
ulcers which could conceivably be seen as stress related.  The 
Veteran's August 2003 VA outpatient treatment record and the 
June 2009 VA examination report are new because they were not 
previously of record.  They are also material as they relate to 
an unestablished fact, that she has ulcer disease and it is 
thought to be stress related.  Since the Veteran has been granted 
service connection for major depressive disorder, and her ulcer 
disorder is thought to conceivably be related to such, this 
unestablished fact, that this condition is secondary to a now 
service connected disability, raises a reasonable possibility of 
substantiating the claim.  

Because the Veteran has presented both new and material evidence, 
the claim is reopened.  Having reopened the claim, the Board 
finds the claim requires remand for further development.  



(CONTINUED NEXT PAGE)

ORDER

Service connection for major depressive disorder , due to 
military sexual assault, is granted.  

New and material evidence to reopen claim of service connection 
for duodenal ulcer disorder has been presented; and to this 
extent, the appeal is granted.


REMAND

The Veteran is also attempting to reopen the claim for service 
connection for a heart disorder based upon new and material 
evidence.  Service connection for a heart disorder was denied by 
rating decision of September 1989.  She received notice of the 
denial in September 1989 and no appeal was made within one year 
of the notice of denial.  The appeal then became final.  

The Veteran has attempted to reopen her claim for service 
connection with new and material evidence.  She related that she 
has received treatment and monitoring for a heart condition (that 
she claims was first shown in service) from January 1976, two 
months from her separation from service, to February 1980, as a 
dependent at the Balboa Medical Center, San Diego, California.  
See Statement from Veteran dated August 2006.  She has mentioned 
that she received this treatment on more than one occasion and 
has requested that VA obtain these records in connection with her 
claim.  VA has a duty to request all available and relevant 
records from Federal agencies, that might be available for 
consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3).  

Additionally, as the Veteran has been service-connected for major 
depressive disorder, and the Veteran's claim has been reopened 
for service connection for duodenal ulcer disorder as conceivably 
due to stress, the Board concludes that a VA examination and 
opinion must be obtained in this case to determine whether her 
duodenal ulcer disorder is secondary to her service-connected 
major depressive disorder.  38 C.F.R. § 3.159; see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  She is presently advised 
that since her aforementioned claim was reopened on the theory 
that it is secondary to her service-connected disability, the 
provisions of applicable regulation, 38 C.F.R. § 3.310, amended 
in October 2006, now include the following language:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service- connected disease or injury, and not due to the 
natural progress of the nonservice- connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service- connected disease or injury unless the baseline 
level of severity of the nonservice- connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice- connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.

38 C.F.R. § 3.310(b).

That regulation permits service connection not only for 
disability caused by service- connected disability, but for the 
degree of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  38 
C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

The Veteran was not previously given the revised laws and 
regulations for secondary service connection.  She must be 
notified of such, prior to final adjudication of the claim.


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request all of the 
Veteran's medical treatment records from 1976 
to 1980 from Balboa Medical Center, San 
Diego, California, as a dependent of her ex-
spouse and associate those records with the 
claims folder.   

2.  The RO/AMC will provide the Veteran with 
notice which is consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) 
pertaining to the secondary service-connected 
claim on appeal.  The notice letter will also 
specifically advise the Veteran, of the 
information and evidence not of record that 
is necessary to substantiate the claim.  The 
notice letter should inform the Veteran about 
secondary service connection to include 
aggravation of a nonservice-connected 
disorder by a service-connected disability 
pursuant to 38 C.F.R. § 3.310, amended 
effective October 10, 2006.  

3.  Thereafter, the Veteran should be 
scheduled for a VA gastroenterology 
examination.  All indicated studies should be 
performed.  The claims folder should be made 
available to the examiner prior to the 
examination.  

The examiner should opine, whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's duodenal 
ulcer disorder is due to her service-
connected major depressive disorder or is 
aggravated by the Veteran's service-connected 
major depressive disorder.  


A rationale should be given for any opinion 
rendered.  If the examiner is unable to 
render an opinion without resorting to pure 
speculation, he/she should so state with 
supporting rationale.  

4.  Readjudicate the claims on appeal and, 
thereafter, if the claims on appeal remain 
denied, the Veteran and her representative 
should be provided a supplemental statement 
of the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations, to include secondary service 
connection as to duodenal ulcer disorder.  An 
appropriate period of time should be allowed 
for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


